Citation Nr: 1528526	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD).

3.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for CAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.  He is a Korean veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2011, the RO granted service connection for CAD and assigned a 10 percent evaluation, effective August 31, 2010.  In July 2013, the RO increased the evaluation to 30 percent, effective August 31, 2010.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2010, the RO granted service connection for diabetes mellitus and assigned a 10 percent evaluation, effective March 2, 2010.

Additional records from the Social Security Administration (SSA) were added to the record without a waiver subsequent to the February 2015 supplemental statement of the case.  Although the amendment to 38 U.S.C.A. § 7105 [Section 501] applies in this case, these records were submitted by the SSA and not the Veteran.  However, this evidence is not relevant to the diabetes and effective date claims.  Thus, a remand for the issuance of a supplemental statement of the case (SSOC) is not necessary.

The issue of entitlement to residuals of a stroke has been raised by the record in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require medication or restriction of activities.

2.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Korea.

3.  The first communication from the Veteran expressing intent to file a claim of service connection for CAD was received on December 6, 2004.

4.  The earliest evidence of a diagnosis of CAD is dated in August 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2014).

2.  The criteria for an effective date earlier than August 31, 2010 for the grant of service connection for CAD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400(p) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of service connection for CAD and diabetes, statutory notice had served its purpose, and additional notice is not required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes private treatment records, SSA records, and lay statements.  The Veteran was afforded a VA examination in June 2013 that the Board finds is adequate because the examiner discussed his medical history, described his disability and associated symptoms to the extent possible, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Rating

Under the provisions of DC 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, DC 7913 (2014). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under DC 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. See Camacho, 21 Vet. App at 366-367;Tatum v. Shinseki, 23 Vet. App. 152, 156 (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same).

Private records dated in September 2004 reflect an elevated blood glucose level. 

Treatment records from the Veteran's private cardiologist dated from October 2004 to January 2010 repeatedly note a diagnosis of diabetes, and indicate that this condition was being treated by the Veteran's personal physician.  Several times during this time period, the cardiologist recommended weight loss, diet, and an exercise program.

The Veteran submitted to a VA diabetes examination in July 2013.  The examiner reviewed the claims file and noted that the date of diagnosis was unknown.  With respect to treatment, the examiner replied "none."  With respect to frequency of diabetic care, the examiner replied "no response provided."  There was no restriction of activities and no episodes of ketoacidosis or hypoglycemia.  The examiner found no evidence of uncontrolled diabetes and noted that there were no complications.

The Veteran's blood glucose level was normal in March 2015.

The evidence indicates that the Veteran's diabetes mellitus is controlled without medication or regulation of activities.  There simply are no other details regarding treatment or the effects of diabetes.  Thus, an increased evaluation for this condition is not warranted.

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's diabetes.  The Veteran's diabetes mellitus appears to be controlled by a restricted diet, but without medication or regulation of activities.  There is no evidence of any symptoms.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  He does not contend, nor does the evidence show, that he is unemployable as a result of his service-connected diabetes.  Therefore, any inferred TDIU claim is inapplicable.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Effective Date

In June 1987, the Veteran filed a claim for service connection for a heart condition. The RO denied the claim in November 1987 after the Veteran failed to report for a VA examination.  The Veteran did not appeal the November 1987 rating decision.

In March 1990, the Veteran again filed a claim for service connection for a heart condition.  In August 1990, the RO granted service connection for tachycardia and assigned an initial rating of 10 percent. 

The Veteran did not timely appeal either the initial rating or the effective date assigned in the August 1990 rating decision.  Instead, his representative filed a claim to increase, which was received June 1991.  In August 1991, the RO continued the 10 percent rating.  The Veteran did not appeal the August 1991 rating decision.  

In September 2003, the Veteran filed a claim for "an increased rating on my service-connected heart condition."  In April 2004, the RO continued the 10 percent rating for paroxysmal atrial tachycardia (PAT).  In the December 6, 2004 NOD, the Veteran stated that he had filed for service connection in 1990 for a "heart condition" because he did not know the correct medical terminology, and that he had been diagnosed with CAD during service.  He indicated that the June 1990 VA examiner had asked him about the CAD.  A September 2005 buddy statement indicates that the Veteran was diagnosed with "coronary heart disease" during service.

The RO construed the December 2004 NOD as a claim for service connection for CAD, which it denied in March 2006.  The Veteran did not appeal the March 2006 rating decision.

In March 2008, the Board denied an increased rating for PAT.

In a statement received March 2010, the Veteran wrote that his service-connected heart condition had developed over the years into CAD.  He stated that his private cardiologist had diagnosed CAD in 2003.  The RO construed this correspondence as a request to reopen.  In May 2011, the RO granted service connection for CAD secondary to herbicide exposure in Korea and assigned a 10 percent rating, effective August 31, 2010 (the date that ischemic heart disease was added to the list of disabilities recognized as being related to herbicide exposure).  In July 2013, the RO increased the rating to 30 percent, effective August 31, 2010.

The Veteran contends that the effective date for his service-connected CAD should be September 16, 2003 because that was the date when he first filed for service connection for this condition.  See February 2014 Letter.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  These rules do not apply to the Veteran's case, however, as his service connection claim was pending before the liberalizing law became effective. 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id. 

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to such rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. 
§ 3.816(c)(3) & (4).

The Veteran does not meet the definition of a Nehmer class member.  To be a Nehmer class member, the Veteran must have service in Vietnam.  While the Veteran served during the Vietnam era, his DD 214 reflects service in Korea.  Indeed, the Veteran does not contend that he was ever in Vietnam.  Therefore, the provisions of 38 C.F.R. § 3.816 are not applicable. 

As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.  As noted, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

Therefore, as the Veteran is not a Nehmer class member, he is not entitled to an effective date prior to the date ischemic heart disease, to include CAD, was added to the list of diseases subject to presumptive service connection based on herbicide exposure.  While the Board is sympathetic to the Veteran's argument that he should be treated the same as the Vietnam veterans as both groups were exposed to herbicides as a result of their military service, the Board is precluded by statute from assigning an effective date prior to August 31, 2010 for the award of service connection for coronary artery disease.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than August 31, 2010.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus is denied.

An effective date earlier than August 31, 2010 for the grant of service connection for CAD is denied.


REMAND

The Veteran was found to be disabled by the SSA as of August 1, 2004.  The record contains Form SSA 3367 and Form SSA 3368.  These documents indicate that the Veteran receives disability benefits in part because of his CAD.  However, the medical records that form that basis of that decision are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


